Citation Nr: 1024483	
Decision Date: 06/30/10    Archive Date: 07/08/10

DOCKET NO.  06-12 025	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disability, to include bipolar disorder.

2.  Entitlement to service connection for partial-complex 
seizure disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Associate Counsel




INTRODUCTION

The Veteran served on active duty from December 1988 to 
December 1992.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Chicago, 
Illinois.

By a May 2009 determination, the Board denied the Veteran's 
claims of entitlement to service connection for bipolar 
disorder and partial-complex seizure disorder.  The Veteran 
appealed the Board's decision with respect to these issues to 
the United States Court of Appeals for Veterans Claims 
(Court).  In February 2010, the Court issued an order 
granting a joint motion to remand (JMR) the appeal of these 
issues to the Board.  The appeal has been returned to the 
Board for action consistent with the JMR and Court order.

The Board has recharacterized the issue of entitlement to 
service connection for bipolar disorder to more broadly 
include entitlement to service connection for a an acquired 
psychiatric disability pursuant to Clemons v. Shinseki, 23 
Vet. App. 1 (2009) (holding that when a claimant makes a 
claim, he is seeking service connection for symptoms 
regardless of how those symptoms are diagnosed or labeled).  
The Board notes, however, that this particular claim does not 
encompass entitlement to service connection for posttraumatic 
stress disorder (PTSD), as that issue was remanded for 
further development by the Board in May 2009.
 
The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The JMR remanded the claim of entitlement to service 
connection for bipolar disorder due to inconsistencies 
between the Board's treatment of this claim and her PTSD 
claim.  The JMR specifically cited the Board's reasons for 
remanding the PTSD claim, including the need for further 
attempts to verify the Veteran's reported stressors and its 
finding regarding the inadequacy of the September 2004 VA 
examination report, and observed that, given the ambiguous 
relationship between the Veteran's bipolar disorder and her 
PTSD and reported military stressors, a remand of the bipolar 
disorder claim appears to have been warranted as well.  

The Board observes that the additional development that has 
been conducted with respect to the PTSD claim is relevant to 
the bipolar disorder claim.  Thus, in light of the concerns 
raised in the JMR, the Board finds it appropriate to remand 
the acquired psychiatric disorder claim for further 
development and for consideration of the pertinent evidence 
that has been added to the record following the May 2009 PTSD 
remand.  This evidence includes a July 2009 VA examination 
report, which is contained in the claims folder that is 
before the Board, and any additional stressor development 
that has been conducted in connection with the PTSD claim.  

With respect to the seizure disorder claim, the JMR urged the 
Board to consider whether a remand for a VA examination is 
necessary under McLendon v. Nicholson, 20 Vet. App. 80, 81 
(2006).  Under McLendon, in initial service connection 
claims, the VA must provide a VA medical examination where 
there is (1) competent evidence of a current disability or 
persistent or recurrent symptoms of a disability; (2) 
evidence establishing that an event, injury, or disease 
occurred in service; (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service; and (4) insufficient 
competent medical evidence on file for VA to make a decision 
on the claim.  

In light of the concerns raised in the JMR, the Board finds 
that the McLendon elements are satisfied in this case, and 
that a remand for a VA examination and etiology opinion is 
warranted.

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims folder any 
temporary claims file that may have been 
constructed in connection with the May 
2009 PTSD remand.  Then, review the 
complete claims file and determine whether 
any further development is required with 
respect to the psychiatric disability 
claim.  

2.  Arrange for the Veteran to undergo a 
VA neurological examination to determine 
the nature and etiology of any current 
seizure disorder.  The claims folders must 
be thoroughly reviewed by the examiner in 
connection with the examination, and a 
complete history should be elicited 
directly from the Veteran.  Any tests and 
studies deemed necessary by the examiner 
should be conducted.  All findings should 
be reported in detail.  

The examiner should identify any pertinent 
pathology found and should diagnose any 
disability manifested by seizures.  As to 
any pertinent disability identified on 
examination, the VA examiner should 
express an opinion as to whether it is at 
least as likely as not (50 percent 
probability or more) that any such 
disability was incurred or aggravated as a 
result of the Veteran's military service, 
including as a result of the Veteran's in-
service motor vehicle accident.  Any 
opinion expressed must be accompanied by a 
complete rationale.

3.  After the development requested above 
has been completed, again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and her 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.  
Thereafter, the case should be returned to 
the Board, if in order.  The Board 
intimates no opinion as to the ultimate 
outcome of this case.  The appellant need 
take no action unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


